



EXHIBIT 10.1


Fiscal Year 2006 Annual Incentive Plan Criteria




The named executive officers are assigned the following Target Award Percentage
of their base salary for the 2006 Annual Incentive Awards. These percentages are
the same as those designated under the company's fiscal year 2005 annual
incentive plan:


Level
Target Award Percentage
   
CEO
110%
13
 95%
12
 75%
11
 65%





Awards are based upon the consolidated results of the company and/or the
individual’s business unit performance. The current weight of corporate and
business unit performance for named executive officers is as follows:


Level
Corporate / Business Unit Weight
   
CEO and Level 13
100% / 0%
11-12
80% / 20%





The payout multiple of a participant’s Target Award Percentage, depending upon
whether threshold, target, distinguished or super-distinguished performance is
achieved is as follows:




Payout Multiple of Target Award Percentage
   
Threshold
  25%
Target
100%
Distinguished
150%
Super-Distinguished
200%





The consolidated results of the company shall be measured upon a return on
equity (“ROE”) basis. ROE shall be calculated as net income divided by equity.
Business unit results shall be measured based primarily on income needed to
support the corporate ROE goal.








E-1